DETAILED ACTION
This Action is responsive to the communication filed on 04/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “the optical lens is in contact with the second resin, the first frame and the second frame of the substrate” (emphasis added) in Claim 15 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this case, it is unclear which surface of the first electrode is disposed in the same plane of the lower surface of the first resin. 
Claims 15-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this case, in Claim 15, it is unclear in how the optical lens is in contact with the second resin where the second resin is disposed between the first resin and the side surface of the light emitting device and where the first resin is disposed on the side surface of the phosphor layer (above the second resin). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 2015/0129918), in view of Hashimoto (US 2017/0062671).

Regarding claim 10, Ikegami (see, e.g., FIG. 1, FIG. 2B) discloses a light-emitting device package comprising:
a light emitting device 1 comprising first and second electrodes 4n, 4p, a light emitting structure 3 on the first and second electrodes 4n, 4p, and a transparent substrate 2 on the light emitting structure 3 (Para 0024);
a phosphor layer 7 disposed on the transparent substrate 2 (Para 0025); and
wherein: 
the phosphor layer 7 includes a recess recessed in a direction of an upper surface of the phosphor layer 7,
a portion of the transparent substrate 2 of the light emitting device 1 is disposed in the recess,
Although Ikegami shows substantial features of the claimed invention, Ikegami fails to expressly teach a first resin formed of a reflective material and disposed around the light emitting device and the phosphor layer, wherein the first resin includes an outer region in contact with an side surface of the phosphor layer, wherein a horizontal width of an outer region of the first resin ranges from 30 µm to 500 µm, wherein the first resin includes a first region disposed on the side surface of the phosphor layer and a second region disposed on a side surface of the light emitting device in a vertical direction, wherein a thickness of the first region is smaller than a thickness of the second region, wherein the thickness of the first region is in a range of 1: 0.3 to 1: 0.75 compared to the thickness of the second region, wherein a thickness of the recess is in a range of 0.1 to 0.5 compared to a thickness of the phosphor layer, wherein the first electrode and the second electrode of the light emitting device are exposed on a lower surface of the first resin, and wherein an upper surface of the first resin extends flat outwardly from the upper surface of the phosphor layer..
e.g., FIG. 1B) teaches a first resin 2 formed of a reflective material and disposed around the light emitting device 11, 12, 13, 15 and the phosphor layer 3 (Para 0048, Para 0064, Para 0065, Para 0079), wherein the first resin 2 includes an outer region in contact with an side surface of the phosphor layer 3 (Para 0064, Para 0079), wherein the first electrode 15 and the second electrode 13 of the light emitting device 11, 12, 13, 15 are exposed on a lower surface of the first resin 2, and wherein an upper surface of the first resin 2 extends flat outwardly from the upper surface of the phosphor layer 3 for the purpose of reflecting light emitted from the side surface of the light emitting element and back into the first light-transmissive member (phosphor layer) thereby improving the emission brightness of the upper surface of the light emitting device (Para 0066). 
The combination of Ikegami and Hashimoto teaches that the first resin 2 (of Hashimoto) includes a first region e.g., 2 (of Hashimoto) covering the top, side region of 7Ab (of Ikegami) disposed on the side surface of the phosphor layer 7 (of Ikegami) and a second region e.g., 2 (of Hashimoto) covering the bottom, side region of 1 (Ikegami) not covered by 7Ab (of Ikegami) disposed on a side surface of the light emitting device 1 in a vertical direction, wherein a thickness of the first region e.g., 2 (of Hashimoto) covering the top, side region of 7Ab (of Ikegami) is smaller than a thickness of the second region e.g., 2 (of Hashimoto) covering the bottom, side region of 1 (Ikegami) not covered by 7Ab (of Ikegami).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first resin of Hashimoto to the light emitting device of Ikegami for the purpose of reflecting light emitted from the side surface of the light emitting element and back into the first light-transmissive member (phosphor layer) thereby improving the emission brightness of the upper surface of the light emitting device (Para 0066).
Although Hashimoto teaches that the first resin has an outer region with a horizontal width, e.g., a width between the outer edge of the first resin 2 to the side surface of the phosphor layer 3, Hashimoto fails to specify that a horizontal width of an outer region of the first resin ranges from 30 µm to 500 µm. However, differences in horizontal width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the horizontal width of the outer region of the first resin, it would have been obvious to one of ordinary skill in the art to modify the horizontal width of the outer region of the first resin in the device of Hashimoto.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed horizontal width of the outer region of the first resin or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Although the combination of Ikegami/Hashimoto teach that the first region, e.g., thickness between an edge of first resin 2 (of Hashimoto) and the side portion of the phosphor layer 7Ab (of Ikegmai), is smaller in thickness than a thickness of the second region, e.g., thickness between edge of first resin 2 (of Hashimoto) and the side of the light emitting device 1 (of Ikegami), Hashimoto fails to specify that the thickness of the first region is in a range of 1: 0.3 to 1: 0.75 compared to the thickness of the second region. However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the first region and the second region of the first resin or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Although Ikegami teaches that the phosphor layer has a recess, Ikegami fails to specify that a thickness of the recess is in a range of 0.1 to 0.5 compared to a thickness of the phosphor layer. However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thickness of the recess compared to the thickness of the phosphor layer, it would have been obvious to one of ordinary skill in the art to modify the thickness of the recess compared to the thickness of the phosphor layer in the device of Ikegami.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the recess compared to the thickness of the phosphor layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
e.g., FIG. 1B) teaches that an outer side surface of the first resin 2 is disposed in a plane perpendicular to the upper surface of the phosphor layer 3.

Regarding claim 12, Ikegami (see, e.g., FIG. 1, FIG. 2B) teaches that an upper surface of the transparent substrate 2 is higher than the lower surface of the phosphor layer 7, 7Ab.

Regarding claim 13, the combination of Ikegami (see, e.g., FIG. 1, FIG. 2B) / Hashimoto (see, e.g., FIG. 1B) teaches an upper surface of the transparent substrate 2 (of Ikegami) is higher than the upper surface of the first resin 2 (of Hashimoto) disposed on the side surface of the light emitting device 1 (of Ikegami).

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
04/22/2021